DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner acknowledges the amendments to claims 7 & 12 have overcome the claim objections from the previous office action.


Allowable Subject Matter
Claims 1-11, 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a system in a package (SIP), comprising: a dielectric layer on the first passivation layer and on the carrier layer region including filled vias therethrough coupled to the bond pads and to the metal post; a light blocking layer on sidewalls and on a bottom side of the substrate, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Huitema(USPGPUB DOCUMENT: 2019/0096864) discloses in Fig 27, see modified figure in office action, a system in a package (SIP), comprising:
carrier layer regions(104) comprising a dielectric material(resin/epoxy may be considered dielectric)[0105] with at least one metal post(108) therethrough, adjacent 
the driver IC die(200) within the gap(gap within 104 that contains 200 of Huitema) comprising a substrate (substrate of driver IC 200) connected to bond pads(250) exposed by openings (openings of ‘first passivation’ containing 250) in a top side of a first passivation layer(please see item labelled ‘first passivation’), wherein the driver IC die(200) is positioned with the bond pads(250) facing up;
a dielectric layer(114) on the first passivation layer(please see item labelled ‘first passivation’) and on the carrier layer region including filled vias(112) therethrough coupled to the bond pads(250) and to the metal post(108) (examiner interprets coupled as electrically coupled); a light blocking layer (solder on middle 118)[0117 of Huitema]
and a first device(left/right LED 102) including a light emitter(left/right LED 102) for emitting light at a wavelength(102 emit RGB that comprise RGB wavelengths)[0085] having first bondable features(left/right 118) thereon; and
wherein the first bondable features(left/right 118) are flipchip mounted comprising a solder connection (leftmost/rightmost solder on left/right 118)[0117] to a first portion of the bond pads(250) (examiner interprets connection as electrical connection) but does not disclose the relationship of a dielectric layer on the first passivation layer and on the carrier layer region including filled vias therethrough coupled to the bond pads and to the metal post; a light blocking layer on sidewalls and on a bottom side of the substrate.  Therefore, it would not be obvious to make the package as claimed.


a first device including a light emitter for emitting light at a wavelength having first bondable features on the first portion of the RDL; wherein the RDL blocks at least 90% of the light that is incident thereon, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Huitema(USPGPUB DOCUMENT: 2019/0096864) discloses in Fig 27, see modified figure in office action, a system in a package, comprising:
a driver integrated circuit (IC) die(200) comprising a substrate (substrate of driver IC 200) connected to a plurality of bond pads(250) including a first bond pad, wherein the driver IC die(200) is positioned on the die pad with the plurality of bond pads(250) facing up;
a patterned redistribution layer (RDL)(110) over a top side of the driver IC die(200); a mold compound(104) on sides of the driver IC die(200) having metal post(108)s throughout its thickness;
wherein the RDL(110) includes a first portion over the first bond pad (first 250), and traces(112) between some of the plurality of bond pads(250) and the metal post(108)s, and
a first device(left/right LED 102) including a light emitter(left/right LED 102) for emitting light at a wavelength(102 emit RGB that comprise RGB wavelengths)[0085] having first bondable features(left/right 118) on the first portion of the RDL(110), but does not disclose the relationship of a first device including a light emitter for emitting light at a wavelength having first bondable features on the first portion of the RDL; wherein the 

Claims 32 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a system in a system in a package (SIP), comprising: a dielectric layer on the first passivation layer and on the carrier layer region including filled vias therethrough coupled to the bond pads and to the metal post; a light blocking layer on sidewalls and on a bottom side of the substrate at 20° C of at least 10 W/m K, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Huitema(USPGPUB DOCUMENT: 2019/0096864) discloses in Fig 27, see modified figure in office action, a system in a package (SIP), comprising:
carrier layer regions(104) comprising a dielectric material(resin/epoxy may be considered dielectric)[0105] with at least one metal post(108) therethrough, adjacent ones of the carrier layer regions(104) defining a gap(gap within 104 that contains 200 of Huitema) having dimensions sufficient for placement of a driver integrated circuit (IC) die(200) within the gap(gap within 104 that contains 200 of Huitema);
the driver IC die(200) within the gap(gap within 104 that contains 200 of Huitema) comprising a substrate (substrate of 200 of Huitema) connected to bond pads(250)  (examiner interprets connected as electrically connected) exposed by openings in a top side of a first passivation layer(please see item labelled ‘first passivation’), wherein the driver IC die(200) is positioned with the bond pads(250) facing up;

and a first device(left/right LED 102) including a light emitter(left/right LED 102) for emitting light at a wavelength(102 emit RGB that comprise RGB wavelengths)[0085] having first bondable features(left/right 118) thereon;
and wherein the first bondable features(left/right 118) are flipchip mounted comprising a solder connection(prior to transferring the LEDs 102 solder posts (e.g., indium) 
may be formed on the contacts pads 118 to facilitate bonding the LEDs 102 to 
the contact pads 118)[0117] to a first portion of the bond pads(250) (examiner interprets connection as electrically connection)  but does not disclose the relationship of a dielectric layer on the first passivation layer and on the carrier layer region including filled vias therethrough coupled to the bond pads and to the metal post; a light blocking layer on sidewalls and on a bottom side of the substrate at 20° C of at least 10 W/m K.  Therefore, it would not be obvious to make the package as claimed.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819